Order filed October 27, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00593-CV
                                   ____________

                    RICHARD C. RODRIGUEZ, Appellant

                                         V.

         MARK ALBRIGHT AND MARANDA FABBRO, Appellees


                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 19-DCV-267525

                                    ORDER

      The notice of appeal in this case was filed August 28, 2020. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute or
the Texas Rules of Appellate Procedure from paying costs has been filed. See Tex.
R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before November 6, 2020. See Tex. R. App. P. 5. If appellant fails
to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                   PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.